          Case 2:20-cv-00917-JCM-BNW Document 25 Filed 07/06/21 Page 1 of 3



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar No. 14853
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
                                                     Case No. 2:20-cv-00917-JCM-BNW
11   Janice Mary Herbert,
12                  Plaintiff,                       Stipulation and Order to Amend
                                                     Discovery Plan and Extend Deadlines
13         v.                                        (Third Request)
14   United States of America,
15                  Defendant.
16          Pursuant to Local Rules IA 6-1 and 26-4, Plaintiff Janice Mary Herbert, and
17 Defendant United States of America, through counsel, submit the following Stipulation to

18 Extend Deadlines 30 days. This is the third request for an extension of case deadlines. No

19 trial date has yet been set in this matter.

20 A.       Discovery Completed:
21          1.     The parties have exchanged Rule 26(a) disclosures.
22          2.     The United States has subpoenaed Plaintiff’s medical records from health care
23 providers and continues to provide supplemental disclosure statements.

24          3.     The United States served discovery requests including Requests for Production
25 and Interrogatories on Plaintiff.

26          4.     The United States deposed Plaintiff on May 28, 2021.
27

28
           Case 2:20-cv-00917-JCM-BNW Document 25 Filed 07/06/21 Page 2 of 3




 1   B.     Discovery Remaining:
 2          The parties may serve additional written discovery and may conduct depositions of
 3   Plaintiff’s treating physicians. Additionally, the parties will designate and depose retained
 4   and non-retained medical experts, if applicable.
 5   C.     Need for Extension of Discovery Plan:
 6          Plaintiff filed her complaint on May 20, 2020. Plaintiff filed her First Amended
 7   Complaint on October 12, 2020. The United States filed its answer to Plaintiff’s First
 8   Amended Complaint on October 13, 2020. On November 17, 2020, the parties stipulated to
 9   dismissing Doe Defendants I through X, inclusive, and Roe Corporations I through X,
10   inclusive from the First Amended Complaint. On November 24, 2020, the parties filed their
11   Stipulated Discovery Plan and Scheduling Order. On December 1, 2020, the Court granted
12   the parties’ Stipulated Discovery Plan and entered its Scheduling Order. On December 2,
13   2020, the Court granted the parties’ stipulation to dismiss Doe Defendants I through X,
14   inclusive, and Roe Corporations I through X, inclusive. On March 1, 2021, the parties
15   entered into their first stipulation to amend the discovery plan and extend deadlines (ECF
16   No. 21). On March 5, 2021, the Court entered an order granting the parties’ stipulation (ECF
17   No. 22). On April 13, 2021, the parties entered into their second stipulation to amend the
18   discovery plan and extend deadlines (ECF No. 23). On April 15, 2021, the Court entered an
19   order granting the parties’ stipulation (ECF No. 24).
20          The parties continue to experience disruptions caused by the global COVID-19
21   pandemic. The attorneys and staff at the U.S. Attorney’s Office are required to work
22   remotely, with limited support staff, until further notice. Consequently, counsel for the
23   United States has experienced delays in obtaining medical records and hiring experts.
24   Additionally, the parities anticipate difficulty scheduling depositions while social distancing
25   and quarantine orders are in place, particularly for treating physicians and expert witnesses.
26   As of the time of this filing, the parties do not know how long the pandemic’s safety measures
27   will remain in effect.
28
                                                    2
           Case 2:20-cv-00917-JCM-BNW Document 25 Filed 07/06/21 Page 3 of 3




 1   D.      Proposed New Discovery Schedule
 2           1. Discovery Cutoff Date: Discovery cutoff is currently scheduled for September 24,
 3   2021, and will be extended to October 25, 2021.
 4           2. Expert Disclosures: Initial expert disclosures currently due on July 27, 2021, will
 5   be continued to August 26, 2021; and rebuttal expert disclosures currently due August 24,
 6   2021, will be continued to September 23, 2021.
 7           3. Dispositive Motions: Dispositive motions currently due October 25, 2021, will be
 8   continue to November 24, 2021, which is 30 days after discovery cutoff.
 9           4. Pretrial Order: A Joint Pretrial Order shall be filed by December 24, 2021, which
10   is 30 days after the deadline for filing dispositive motions. However, if any dispositive
11   motions are filed, the Joint Pretrial Order shall be due 30 days after decision on such
12   motion(s). Disclosures under Fed. R. Civ. P. 26(a)(3) and any objections thereto shall be
13   included in the Joint Pretrial Order.
14           Respectfully submitted this 6th day of July, 2021.
15    The Law Office of Casey Gish, Esq.                CHRISTOPHER CHIOU
                                                        Acting United States Attorney
16
       /s/ Casey Gish ___
17    CASEY D. GISH                                     /s/ Skyler Pearson
      5940 S. Rainbow Blvd                              SKYLER H. PEARSON
18    Las Vegas, Nevada 89118                           Assistant United States Attorney
      casey@gishlawfirm.com
19                                                      Attorneys for the United States
      Attorney for Plaintiff
20
                                               Order
21
     IT IS ORDERED that ECF No. 25 is GRANTED.IT IS SOThe
                                                       ORDERED
                                                           parties are strongly encouraged
22
                                              __________________________________________
     to complete discovery by the deadline provided herein. However, to the extent the
23   parties seek any additional extensions, they must be more specific about why they
     need additional time.                    UNITED STATES MAGISTRATE JUDGE
24                                                 IT IS SO ORDERED
                                              DATED:__________________________________
25                                                 DATED: 2:03 pm, July 09, 2021
26

27
                                                        BRENDA WEKSLER
28                                                      UNITED STATES MAGISTRATE JUDGE
                                                    3
